                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

 TONY LOVE,

                          Petitioner,

         v.                                                CAUSE NO. 3:19-CV-721-DRL-MGG

 WARDEN,

                          Respondent.

                                        OPINION AND ORDER

        Tony Love, a prisoner without a lawyer, filed a motion to reconsider the court’s October 28,

2019 order denying his habeas corpus petition. ECF 8. In the petition he filed with this court, Mr.

Love challenged the disciplinary sanctions in case WCU 18-11-237 where a Disciplinary Hearing

Officer found him guilty of assaulting a prison officer and staff member in violation of Indiana

Department of Correction policy A-102. ECF 4 at 1; 5 at 1. However, Mr. Love did not lose any

earned credit time, nor was he demoted in credit class as a result of his disciplinary hearing. ECF 4 at

1, 4-1 at 6; 5 at 1. Thus, the court dismissed Mr. Love’s petition because his disciplinary hearing did

not result in the lengthening of the duration of his confinement.

        In his motion, Mr. Love asks the court to reconsider its decision to deny his petition and

dismiss his case. Specifically, he requests that the court consider his due process claims he raised in

his petition. ECF 8 at 1-3. For example, he asserts that the Disciplinary Hearing Officer violated his

due process rights because she was involved in the investigation of the incident. Id. at 2. He also claims

that his due process rights were violated because he was denied key witness statements. Id. at 2-3. In

sum, Mr. Love asks the court to “reconsider its judgement and measure this case not only by whether

earned credit time or credit class was lost but by the violations of . . . [his] constitutional rights that

were committed.” Id. at 3.
        After carefully considering the motion, the court finds that Mr. Love has not raised any

legitimate grounds for overturning the court’s October 28, 2019 ruling dismissing his case. In other

words, Mr. Love has failed to present any evidence that the disciplinary sanctions imposed in case

WCU 18-11-237 lengthened the duration of his confinement. Hadley v. Holmes, 341 F.3d 661, 664 (7th

Cir. 2003) (prisoner can challenge prison disciplinary determination in habeas proceeding only when

it resulted in a sanction that lengthened the duration of his confinement). Therefore, there is no habeas

corpus relief available for him with respect to this disciplinary hearing.

        For these reasons, the motion to reconsider (ECF 8) is DENIED.

        SO ORDERED.

        November 15, 2019                                s/ Damon R. Leichty
                                                         Judge, United States District Court




                                                    2
